Case 2:20-cv-00030-JRS-MJD Document 10 Filed 11/04/20 Page 1 of 5 PageID #: 55




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

TALON ROPER,                                          )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:20-cv-00030-JRS-MJD
                                                      )
RICHARD BROWN,                                        )
                                                      )
                              Respondent.             )


             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

       The petition of Talon Roper for a writ of habeas corpus challenges a prison disciplinary

proceeding identified as WVE 19-11-0014. Dkt. 1. The respondent has responded, dkt. 7, and the

petitioner replied, dkt. 8. For the reasons explained in this Entry, Ms. Roper's habeas petition must

be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).


                                                 1
Case 2:20-cv-00030-JRS-MJD Document 10 Filed 11/04/20 Page 2 of 5 PageID #: 56




       B.      The Disciplinary Proceeding

       On November 4, 2019, Officer Hancock wrote a conduct report that charged Mr. Roper

with class B offense 216, sexual conduct. The conduct report stated:

       On 11/4/19 at approximately 132 pm I C/O F. Hancock was escorting an offender
       out of FHU left fire door when offender Roper, Talon #211154 yelled "Hey Ms.
       Hancock" while groping his intimate parts and making sexually explicit hand
       gestures. Offender Roper was out to recreation when the incident occurred.
       Offender Roper resides in cell GHU 421.
       I, C/O F. Hancock, was offended by the actions of offender Roper.

Dkt. 7-1.

       Officer Barker witnessed the incident and submitted a statement to the same facts, reporting

that Mr. Roper made “a sexually explicit hand gesture” while “grabbing his intimate parts.” Dkt.

7-2.

       Mr. Roper was notified of his rights on November 12, 2019, pleaded not guilty, and did

not request any witnesses. Dkt. 7-3. He requested a video review but the incident happened in the

North Yard and there was no camera in the North Yard and one cannot see the North Yard from

the F Housing Unit left wing camera. Id. A lay advocate was requested and provided.

       At the November 14, 2019, hearing, Mr. Roper asked for the definition of the offense, and

it was read to him. Id. At the hearing, Mr. Roper stated, "Neither Barker nor Hancock alleges that

they were sexual aroused nor did they allege that Roper was sexual aroused nor did either

determine how sexual aroused of myself or themselves was determined nor did either allege what

intimate part I allegedly group. Thus [illegible] evidence requires my request for [illegible]

dismissal of the said conduct report." Dkt. 7-5 (errors in original). The hearing officer considered

the conduct report, the witness statement, and Mr. Roper's statement in determining that Mr. Roper

had committed offense B-216, sexual conduct. Id. As noted, the video evidence request was denied

because there is no camera in the yard. Id. For sanctions, the hearing officer deprived Mr. Roper

                                                 2
Case 2:20-cv-00030-JRS-MJD Document 10 Filed 11/04/20 Page 3 of 5 PageID #: 57




of 45 days of earned credit time and imposed a one-step demotion in credit class. Id.

          Mr. Roper's appeals to the facility head and to the final reviewing authority for the Indiana

Department of Correction were denied. Dkts. 7-7, 7-8.

          C.     Analysis

          Mr. Roper alleges that his due process rights were violated. His claims are: 1) he was not

provided adequate notice of the charge; and 2) there was insufficient evidence to support the

charge.

          The offense of "sexual conduct" B-216 is defined, in part, as follows:

          "Engaging in any of the following:

          Clutching, exposing, fondling, or touching the offender's own intimate parts for the
          sexual arousal of the offender or others, whether clothed or unclothed, while
          observable by others."

Dkt. 7-6.

          Mr. Roper first challenges the sufficiency of the notice he was given. Due process requires

that an inmate be given advanced “written notice of the charges . . . in order to inform him of the

charges and to enable him to marshal the facts and prepare a defense.” Wolff, 418 U.S. at 564. "The

notice should inform the inmate of the rule allegedly violated and summarize the facts underlying

the charge." Northern v. Hanks, 326 F.3d 909, 910 (7th Cir. 2003) (citing Whitford v. Boglino, 63

F.3d 527, 534 (7th Cir. 1995)). "The notice requirement permits the accused to gather the relevant

facts and prepare a defense." Id.

          In this case, Mr. Roper was given the time and date and location of the incident, the name

and number of the offense (B-216 sexual conduct), and the facts that supported the charge. The

reporting officer wrote that after Mr. Roper yelled her name, he groped his "intimate parts" and

made "sexually explicit hand gestures." Dkt. 7-1. During the hearing, the definition of the offense



                                                   3
Case 2:20-cv-00030-JRS-MJD Document 10 Filed 11/04/20 Page 4 of 5 PageID #: 58




was read to Mr. Roper. Mr. Roper argues that terms like "intimate parts" and "sexually explicit

hand gestures" were not adequately explained or defined in the conduct report, but these

contentions are frivolous. The Court finds that there was ample information provided to Mr. Roper

on which he could prepare his defense.

       Next, Mr. Roper challenges the sufficiency of the evidence. The evidentiary standard for

disciplinary habeas claims, "some evidence," is very low. "The some evidence standard . . . is

satisfied if there is any evidence in the record that could support the conclusion reached by the

disciplinary board." Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (citation and

quotation marks omitted); see also Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016) ("a hearing

officer's decision need only rest on 'some evidence' logically supporting it and demonstrating that

the result is not arbitrary."); Donelson v. Pfister, 811 F.3d 911, 916 (7th Cir. 2016) ("Under Hill,

'the relevant question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.'") (quoting Hill, 472 U.S. at 455-56)). The "some

evidence" standard is much more lenient than the "beyond a reasonable doubt" standard. Moffat v.

Broyles, 288 F.3d 978, 981 (7th Cir. 2002). The conduct report "alone" can "provide[] 'some

evidence' for the . . . decision." McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999).

       Mr. Roper argues that there is no evidence that either he or anyone else was sexually

aroused. While the offense does require that the fondling or touching of the offender's intimate

parts be done "for the sexual arousal of the offender or others," dkt. 7-6, the hearing officer could

reasonably infer from the circumstances that Mr. Roper's actions were done for the purpose of his

own arousal. Mr. Roper does not deny that he called out the female officer's name while he groped

his intimate parts, i.e., genitals, making a sexually explicit hand gesture. The conduct report and

witness statement provide sufficient evidence to support the charge.



                                                 4
Case 2:20-cv-00030-JRS-MJD Document 10 Filed 11/04/20 Page 5 of 5 PageID #: 59




       Mr. Roper was given proper notice and had an opportunity to defend the charge. The

hearing officer provided a written statement of the reasons for the finding of guilt and described

the evidence that was considered. There was sufficient evidence in the record to support the finding

of guilt. Under these circumstances, there were no violations of Mr. Roper's due process rights.

       D.       Conclusion

       For the above reasons, Mr. Roper is not entitled to the relief he seeks. His petition for a

writ of habeas corpus must be denied and the action dismissed. Judgment consistent with this

Entry shall now issue.


IT IS SO ORDERED.


Date: 11/4/2020




Distribution:

TALON ROPER
211154
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

David A. Arthur
INDIANA ATTORNEY GENERAL
David.Arthur@atg.in.gov




                                                 5
